Citation Nr: 1312964	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  08-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for respiratory disability during active duty special work with the United States Army National Guard from February 12 to August 31, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The appellant served in the New York Army National Guard from October 3, 1998, to June 15, 2008.  He served on active duty special work (ADSW) with the United States Army National Guard from February 12 to August 31, 2004.  The RO in the Statement of the Case characterized service as "active duty status."

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is associated with the record.

In August 2009, the Board remanded the issue of service connection for cervical spine disability and denied the claim for service connection for respiratory disability.  The appellant appealed the Board's decision as it pertained to the respiratory claim to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2010 order, the Court granted the parties' Joint Motion to Vacate and Remand (JMR) the Board's decision regarding the claims for service connection for respiratory disability for readjudication consistent with the directives contained therein.

In December 2010, the Board denied the issue of service connection for a respiratory disability based on the period of duty in the New York Army National Guard during the post-September 11th relief operation (basic eligibility).  The issues of entitlement to service connection for cervical spine disability and a respiratory disability during active duty special work with the United States Army National Guard from February 12 to August 31, 2004 were remanded at that time.  These two claims were again remanded in January 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's appeal was remanded in January 2012 to the AMC for additional development.  While the AMC properly obtained the Veteran's Social Security Administration records, when it subsequently readjudicated the Veteran's claim in an August 2012 supplemental statement of the case (SSOC), it issued this SSOC to a former address for the Veteran that is now incorrect.  That SSOC was retuned to VA as undeliverable.  The AMC did not resend the SSOC to the correct address, and the appeal was recertified to the Board.

A review of the claims file shows that, while the address used by the AMC was previously correct, the Veteran provided change of address notifications in June 2010 and January 2011.  The Veteran has properly and timely informed VA as to his change of address, and the AMC erred in issuing the August 2012 SSOC to an address that has not been correct since June 2010.  This must be remedied.

Accordingly, the case is REMANDED for the following action:

Send the August 2012 SSOC to the Veteran at the address he provided in January 2011.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


